Citation Nr: 1522683	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to service connection for sleep apnea.  

3. Entitlement to a higher initial evaluation for a right knee disability, currently assigned a 10 percent evaluation beginning December 21, 2007.

4. Entitlement to a higher initial evaluation for a left knee disability, currently assigned a 10 percent evaluation beginning December 21, 2007.

5.  Entitlement to a compensable evaluation for service-connected hypertension.

6.  Entitlement to an effective date prior to October 31, 2013 for the grant of service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for tuberculosis exposure has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Also, the issue of an increased evaluation for the Veteran's supraventricular arrhythmia has been raised by the record in another February 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Back disability

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows that the Veteran has a current diagnosis of mechanical back pain syndrome.  Furthermore, the Veteran testified that he has had back pain since he injured his back during service.

As to the issue of establishment of an in-service event, the claims file includes only partial service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where it appears that a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened).  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

Bilateral knee disability

The Veteran initially filed a notice of disagreement for the issue of service connection for a bilateral knee disability when the RO denied his claim in July 2008.  A Statement of the Case (SOC) was issued and the Veteran filed substantive appeal.  Since that time, the RO has granted service connection for the right and left knee in a July 2014 rating decision.  This was considered a full grant of benefits on appeal for the right and left knee.  Therefore the issue of service connection for a bilateral knee disability is not before the Board.  

Within one year of the issuance of the July 2014 rating decision granting service connection for a right and left knee disabilities, the Veteran filed a notice of disagreement arguing that a higher evaluation was warranted.  A statement of the case has not yet been issued in response to the notice of disagreement with the evaluation of the right and left knee disabilities.  These issues must be remanded for the issuance of such a statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c) (2014), see Manlincon v. West, 12 Vet. App. 238 (1999).

Hypertension and Sleep apnea

The Veteran was denied service connection for sleep apnea in a September 2014 decision.  In the same decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation beginning October 31, 2013.  In February 2015, the Veteran submitted a notice of disagreement with this decision arguing for the grant of service connection for sleep apnea, a higher evaluation for hypertension and an earlier effective date for hypertension disability.  A statement of the case has not yet been issued in response to the notice of disagreement with the initial evaluation and effective dates for the grant of service connection for hypertension or the denial of service connection for sleep apnea.  These issues must be remanded for the issuance of such a statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c) (2014), see Manlincon v. West, 12 Vet. App. 238 (1999).
  
Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records and associate them with the claims file.

2. Ask the Veteran to submit information so that the VA can request all treatment records from Dr. D. or ask the Veteran to obtain treatment records from Dr. D. and to submit them to the VA.

3. Schedule a VA examination to determine the nature and etiology of the Veteran's claimed back disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present back disabilities.  With respect to any currently present back disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The examiner is directed to the Veteran's testimony that he injured his back in Kuwait when he was doing field tactics.  He heard ripping or tearing in his back and he went to the medic on the USS Tripoli.  They treated him with Motrin and some type of fluid and was told to take some time off.  He continued to seek treatment during service and was given Motrin for his back.  After service, he continued to take Motrin for his back.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.	

4. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5. Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6. Then, issue an SOC as to the claim for service connection for sleep apnea, a compensable evaluation for hypertension, an earlier effective date for the grant of service connection for hypertension and higher evaluations for right and left knee disabilities.  These issues should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

7. Readjudicate the Veteran's claim for service connection for a back disability, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




